NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10097

                Plaintiff-Appellee,             D.C. No. 3:14-cr-00369-WHO

 v.
                                                MEMORANDUM*
RAYMOND SALAZAR, Jr.,

                Defendant-Appellant.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Raymond Salazar, Jr., appeals from the district court’s order affirming the

magistrate judge’s denial of his motion for early termination of probation. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Salazar contends that the magistrate judge erred by applying an incorrect



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
legal standard in denying his motion for early termination. Specifically, he asserts

that the magistrate judge incorrectly required that he demonstrate “exceptionally

good behavior” as a prerequisite to early termination. The government responds

that Salazar’s claim is barred by the appeal waiver contained in the parties’ plea

agreement. We decline to enforce the waiver and instead affirm on the merits. See

United States v. Jacobo Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc). The

magistrate judge did not abuse her discretion in denying Salazar’s motion. See

United States v. Nixon, 839 F.3d 885, 887 (9th Cir. 2016) (reviewing denial of

request to modify conditions of probation for abuse of discretion). Contrary to

Salazar’s contention, the record reflects that the magistrate judge applied the

correct legal standard when she considered the 18 U.S.C. § 3553(a) factors and

determined that Salazar’s mere compliance with the conditions of probation,

without more, did not warrant early termination. See 18 U.S.C. § 3564(c).

      AFFIRMED.




                                          2                                       17-10097